By the Court.
Recorder recapitulated the principal facts to the jury, and concluded by observing that “ all the witness agreed in every fac tthey had deposed “ to. The circumstances of the prisoner’s laying his pock-l' et-book in the window was positively sworn toby three “ officers, that the pocket-book contained the notes describ- “ ed in the indictment; that the entries made of the purchase of counterfeit money in the pocket-book, was the “languageknown to be used among the venders and buy- “ ers of spurious notes ; that the bills found in the pocket- “ book corresponded to those found) in the accesses of the “ house ; exhibiting an extensive concern, carried on by the “ prisoner and others : that the prisoner had not shown that “he was a man of good character, as he ought to have “ done, if it was in his power; and that the fact of the pos- “ session of large quantities of spurious notes was posi- “ tively sworn to by respectable witnesses ; his intention to “ pass it is to be made out to the satisfaction of the jury. “ From all the circumstance of the case/- it remained for “the jury to say whether he had this money in his pos- “ session with intention to pass it or not; if they had a “ reasonable doubt, that doubt ought to operate in favor *26« of the prisoner; if on the contrary, they were convinced “ of his guilt, they would pronounce him so.” The jury found him guilty.